DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species B (Figures 7-8, claims 2 and 12-20) in the reply filed on 01 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 1 and 3-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 1-20 are pending with claims 2 and 12-20 being considered in this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2, 12-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherng et al. (US 2014/0255747), in view of Shimizu et al. (JPH0858617), hereinafter Cherng and Shimizu. A machine translation of Shimizu has been provided.
Regarding Claims 2 and 12, Cherng teaches a power storage module 1 comprising: a cell housing body 11 including: a rectangular top plate and bottom plate (labelled in annotated Fig. 4); and two rectangular side plates (labelled in annotated Fig. 4) disposed to face each other to connect the top plate and the bottom plate (see Fig. 4); a cell housing space 12 (Fig. 1) disposed in the cell housing body 11; a power storage cell 19 housed in the cell housing space 12; and connecting portions (best seen in Fig. 4) connecting the top plate and the bottom plate to the two side plates are each provided on a side outward from an extended surface of an inner wall surface (labelled in annotated Fig. 4) of each of the side plates.

    PNG
    media_image1.png
    911
    479
    media_image1.png
    Greyscale

Cherng does not teach plate-shaped flange portions formed to protrude from outer surfaces of the two side plates, such that the power storage module is fixable to an installation site by fixing the plate-shaped flange portions to the installation site; additionally, Cherng does not teach the flange portions are disposed parallel to the top plate and the bottom plate over an entire length of the side plates in a length direction, and attachment portions which fix the flange portions to the installation site are provided at a plurality of positions in an extending direction of the flange portions. 
However,  Shimizu teaches plate-shaped flange portions (62A, 62B) formed to protrude from outer surfaces of two side plates (50C, 50D), such that the power storage module (50) is fixable to an installation site (e.g., another battery 50 or side sill 100 of a chassis frame in an electric vehicle 40) by fixing the plate-shaped flange portions to the installation site (e.g., 62B of the module 50(50') fixes to 62A of another battery of the side sill 100) , see e.g., paras. [0007], [0011]-[0013], [0020], [0023], [0026], [0032]-[0033] and Figs. Shimizu teaches the flange portions (62A, 62B) are disposed parallel to the top plate and the bottom plate (50A, 50B) over an entire length of the side plates (50C, 50D) in a length direction (see e.g., Figs. 5 and 7), and attachment portions (132) which fix the flange portions (62A, 62B) to the installation site are provided at a plurality of positions in an extending direction of the flange portions (see e.g., Fig. 13).
It would be obvious to one having ordinary skill in the art to modify Cherng to include protruding plate shaped flange portions on the outer surfaces of the two side plates to enable the arrangement of multiple power storage modules to either each other or a frame of an electric vehicle for the use thereof in an electric vehicle without sacrificing space in a car body, as suggested by Shimizu. 
Regarding Claim 13, Cherng teaches the cell housing body 11 is an integrally molded product (i.e., one piece construction, see Fig. 4) of metal material (i.e., metal shell 11, para. [0021]). 
Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “formed by impact-molding or extrusion-molding”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. 
Regarding Claim 14, Cherng teaches a sheet-shaped elastic member 18 is disposed in the cell housing space 12 together with the power storage cell 19, see e.g., Figs. 1, 3-4 and para. [0024].
Regarding Claim 19, Cherng teaches a plurality of power storage cells 19 are disposed to be stacked between the top plate and the bottom plate (see e.g., Fig. 4).
Regarding Claim 20, Cherng teaches the cell housing space 12 is a plurality of cell housing spaces (e.g., two) which are disposed in the cell housing body 11 and separated by a partition plate 18 connecting the two side plates (see e.g., annotated Fig. 4).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherng and Shimizu, in view of Lai et al. (US 2007/0292751), hereinafter Lai.
Regarding Claim 15, Cherng teaches the elastic body 18 may contain heat conducting media to aid in the dissipation of heat produced from the battery cells 19, para. [0026]. Cherng does not teach the elastic member comprises a housing bag comprising a metal foil composite laminate film with an elastic body therein. However, Lai teaches a cell housing body (11, 12) comprising cells (20) with elastic members (30) therebetween (Fig. 7). Specifically, the elastic member includes a housing bag (31, 32) comprising a metal foil composite laminate in which an elastic body 33 is housed; the elastic members (30) dissipate heat produced in the cells 20, thereby extending the life of the battery apparatus, paras. [0022]-[0023]. It would be obvious to one having ordinary skill in the art the elastic member of Cherng comprises a housing bag comprising a metal foil composite laminate film with an elastic body therein to help extend the life of the battery apparatus through heat dissipation, as suggested by Lai.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherng and Shimizu, in view of Brisbane et al. (US 2018/0358669), hereinafter Brisbane.
Regarding Claims 16-17, Cherng teaches the cell housing body 11 includes two openings surrounded by the top plate, the bottom plate, and the two side plates (separation of the two openings is achieved through elastic member 18, see e.g., Fig. 1). Cherng does not teach one or both of the top plate and the bottom plate include a refrigerant flow path in which a refrigerant flows, or an inlet port for injecting the refrigerant into the refrigerant flow path and a discharge port for discharging the refrigerant that has passed through the refrigerant flow path are provided in the vicinity of one of the two openings, and a positive electrode terminal and a negative electrode terminal of the power storage cell are disposed at one of the two openings which is distant from the inlet port and the discharge port. However, Brisbane teaches a battery assembly 10 including a refrigerant flow path (26) in which a refrigerant flows in the top plate and the bottom plate (20, 40); an inlet port (37) for injecting the refrigerant into the refrigerant flow path and a discharge port (38) for discharging the refrigerant that has passed through the refrigerant flow path; a positive electrode terminal and a negative electrode terminal of the power storage cell are disposed at one of the two openings which is distant from the inlet port and the discharge port, see e.g., Fig. 1, paras. [0001], [0021]-[0022], [0027]-[0029], [0033]-[0034]. Brisbane teaches battery cells can generate heat during recharging events and operate most effectively over a defined temperature range and suggests the aforementioned structure helps maintain the temperature of the battery cells at or near a desired operating temperature. It would be obvious to one having ordinary skill in the art to include refrigerant flow paths in the top plate and the bottom plate of Cherng to help control the temperature of the battery cells so they can operate most effectively over a defined temperature range, as suggested by Brisbane.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cherng and Shimizu, in view of Chigiri et al. (US 20090123832), hereinafter Chigiri.
Regarding Claim 18, Cherng does not teach the power storage cell is a cell which is formed by enclosing a battery element in a laminate film. However, Chigiri teaches cells including a battery element enclosed by a laminate film offer a reduction in size, weight, and thickness, para. [0004]. It would be obvious to one having ordinary skill in the art the battery element of Cherng is enclosed in a laminate film to reduce the size, weight, and thickness of the cell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729